                 Case 2:20-cv-00536-RAJ Document 67 Filed 12/22/20 Page 1 of 2




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8   BRANDON T. GATES,
 9                             Plaintiff,             Case No. C20-536-RAJ-MLP

10          v.                                        ORDER OF DISMISSAL
11
     JOSE BRIONES, et al.,
12
                               Defendants.
13

14          The Court, having reviewed Plaintiff’s complaint, the Report and
15   Recommendation of the Honorable Michelle L. Peterson, United States Magistrate Judge,
16
     all objections thereto, and the remaining record, hereby finds and ORDERS as follows:
17
            (1)      The Report and Recommendation is approved and adopted;
18
            (2)      Defendants’ motion for summary judgment (Dkt. # 33) is GRANTED, and
19
     this action is DISMISSED. Plaintiff’s first and second claims, as identified in his
20
     complaint (Dkt. # 6), are dismissed with prejudice. Plaintiff’s third claim is dismissed
21
     without prejudice for failure to exhaust administrative remedies;
22
            (3)      Plaintiff’s motion for service of subpoena (Dkt. # 54) is DENIED as moot;
23
                     and


     ORDER OF DISMISSAL - 1
             Case 2:20-cv-00536-RAJ Document 67 Filed 12/22/20 Page 2 of 2




 1         (4)   The Clerk is directed to send copies of this Order to the parties.

 2

 3         DATED this 22nd day of December, 2020.
 4

 5                                                   A
 6                                                   The Honorable Richard A. Jones
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
